Citation Nr: 1826827	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to October 9, 2015.

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD, since October 9, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 9, 2015.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1972 to October 1974, December 1974 to December 1976, and September 1984 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's claim for service connection for PTSD and assigned an initial 50 percent rating, retroactively effective from January 24, 2012.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

Subsequently during the pendency of the appeal, in a May 2016 rating decision, the RO increased the rating for the Veteran's PTSD from 50 to 70 percent, retroactively effective from October 9, 2015, the date of a VA examination.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise). 

The Veteran has been unemployed since 2007.  He maintains that his unemployment is due, in part, to his service connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the RO's May 2016 rating decision also granted the Veteran entitlement to a TDIU, effective from October 9, 2015.  Thus, the Board presently considers the Veteran's entitlement to a TDIU prior to October 9, 2015.


FINDINGS OF FACT

1.  Prior to October 9, 2015, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  

2.  The Veteran's PTSD has not been manifested by total occupational and social impairment throughout the appeal period.  

3.  Prior to October 9, 2015, the Veteran's service connected PTSD rendered him unable to secure or follow substantially gainful employment.   


CONCLUSIONS OF LAW

1.  For the rating period prior to October 9, 2015, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, DC 9411 (2017).

2.  For the rating period from October 9, 2015, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, DC 9411 (2017).

3.  For the rating period prior to October 9, 2015, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and to assist the Veteran in the development of his claims. The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran underwent VA examinations during the appeal period, the reports of which are adequate to decide the issue below.  The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 for the issues decided below.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues.

II.  Higher Ratings for PTSD 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411-9434 (2017).  Ratings are assigned according to the manifestation of particular symptoms. 

Under DC 9411 - 9434, a 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A.  Rating Period Prior to October 9, 2015

The Veteran contends that the severity of his PTSD for the period prior to October 9, 2015 warrants a rating in excess of 50 percent.  For the following reasons, the Board finds the Veteran's symptoms most closely align with the criteria for a 70 percent rating.

The Veteran attended a VA examination in August 2013 and received the diagnoses of PTSD and depressive disorder.  The Veteran reported that he had difficulty with crowds and getting along with others and the Veteran's spouse, who also attended the VA examination, reported that the Veteran was forgetful, mean, and delusional.  Socially, the Veteran stated that he tried to maintain regular contact with his sisters, had a friend he went fishing with, and enjoyed bowling.  Based on the examination, the VA examiner noted numerous symptoms to include depressed mood, anxiety, disrupted memory, concentration problems, fatigue and irritability.  The examiner found the Veteran had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Veteran's treatment records reflected that the Veteran had near-continuous depression and irritability throughout the period at issue.  In February 2012 the Veteran's mental status examination reflected that his mood and affect was depressed but he did not have any suicidal or homicidal ideations.  See Medical Treatment Record - Non-Government Facility February 2012.  Additionally, in May 2012, the Veteran was anxious and depressed with decreased concentration and increased forgetfulness.  See Medical Treatment Record - SSA May 2012.  Similarly, throughout 2013 and 2014, the Veteran's mental status examinations generally reflected that his mood was depressed with no suicidal and homicidal thoughts or hallucinations or delusions.  See CAPRI Records May 2014.

The evidence of record includes several statements from the Veteran's VA counsel and a statement from Dr. B.L.W.  According to Dr. B.L.W.'s statement, the Veteran suffered from anxiety and depression with suicidal tendencies.  See Third Party Correspondence August 2012.  In May 2013, the Veteran's counselor reported that the Veteran suffered from intrusive memories, hyperarousal, intense anger, irritability, and difficulty in adapting to stressful situations.  The counselor noted that the Veteran had less interpersonal relationships outside the family and felt a need to be isolated.  The counselor also reported that the Veteran's thought processing was slowing, causing bouts of depression and opined that the Veteran's PTSD and headaches interfere with his ability to function effectively.  See Third Party Correspondence October 2013, December 2013 and September 2014.  

In November 2013, the Veteran reported an increase in severity of his PTSD symptoms such as, nightmares, distrust of others, irritability, hypervigilance, anxiety, and difficulty concentrating.  The treating psychologist reported that the Veteran had a number of notable stressors in his life at the time.  The mental status examination revealed that the Veteran's behavior was cooperative and engaging, with a euthymic mood and affect congruent to content.  Additionally, no suicidal or homicidal thoughts or hallucinations or delusions were reported and the Veteran's memory, judgment, and insight were intact.  See CAPRI Records February 2016.  

When considering the frequency, severity, and duration of the Veteran's symptoms during the period at issue, the Board finds that the Veteran's symptoms most closely match the criteria for a 70 percent rating.  A 70 percent rating, not only requires the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas, including work, school, family relations, judgment, thinking or mood.  See 38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The record establishes that the Veteran suffered from near continuous depression that affected his ability to function independently, appropriately, and effectively.  The Veteran's mental status examinations consistently noted a depressed mood and affect and at times tearfulness.  Additionally, the Veteran had irritability and impaired impulse control as evidence by the Veteran's reports that he once yelled at a cashier because he wanted to get home to watch football, damaged property in anger, and engaging in physical altercations with immediate family members.  See CAPRI Records August 2013.  However, the evidence did not reflect suicidal or homicidal intent or plans resulting in the Veteran being a persistent danger to himself or others.          

Socially, the Veteran's PTSD has limited his relationships.  The Veteran's relationships with family members are strained due to his problems associated with PTSD; however, the Veteran is in a long term relationship with his spouse, who frequently accompanied him to appointments, he reported having a friend and that he enjoyed bowling.  This evidence suggests the Veteran has social deficiencies, particularly with family relationships but it does not rise to the level of a total social impairment.  

With respect to the criteria for a 100 percent rating, the evidence does not show that the Veteran has symptoms at the level of severity associated with a 100 percent rating.  While the Board concedes the Veteran has total occupational impairment, which will be further discussed in the TDIU section below; the evidence does not establish total social impairment. 

As noted above, the Veteran maintained relationships with family, even if strained at times.  The Veteran's mental status examinations and treatment records noted that the Veteran did not have any suicidal, homicidal, or violent ideations.  While the Veteran reported suicidal tendencies to Dr. B.L.W., the Board finds that due to the lack of frequency of such reports and that the Veteran was never found a danger to himself or others, a higher rating is not warranted on that basis.  Therefore, the Veteran's symptomology did not warrant a 100 percent rating and more nearly approximated the criteria for a 70 percent evaluation for the pertinent time period.  

B.  Rating Period from October 9, 2015

The Veteran contends that the severity of his PTSD for the period from October 9, 2015 warrants a rating in excess of 70 percent.  For the following reasons, the Board finds the Veteran's symptoms most closely align with the criteria for a 70 percent rating.

In October 2015, the Veteran attended another VA examination.  At the examination, the Veteran reported increased irritability, low frustration tolerance, agitation, and significant memory problems and periods of disorientation.  The examiner diagnosed the Veteran with PTSD and major depressive disorder.  The examiner noted that the Veteran underwent a kidney transplant in 2012 and that his kidney problems may be a factor in the Veteran's current difficulties with memory and disorientation.  The examiner observed that the Veteran was dressed casually and neatly and that over the course of the examination he exhibited difficulty with staying on topic, required frequent redirection and his thoughts became somewhat disorganized.  The VA examiner found that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Based on this examination, the Veteran's PTSD rating was increased to 70 percent effective October 9, 2015.  See May 2016 Rating Decision.      

In December 2015, the Veteran underwent memory disorder evaluations while accompanied by his spouse.  The Veteran reported symptoms of depression, anxiety and a history of auditory hallucinations.  Upon mental status examination, it was noted that the Veteran was emotionally labile but cooperative and pleasant.  The treatment record specifically noted that the Veteran's demeanor changed when his spouse left the room and he was able to recall names of football players and scores of recent games.  At the neurophysical evaluation, the Veteran reported living with his wife of 36 years and their 30 year old son and being independent in his activities of daily living.  The Veteran was noted to be neatly groomed, able to initiate and respond to humor and demonstrate a broad range of affect.  The Veteran denied suicidal or homicidal ideations, paranoid ideation or other delusions but reported auditory hallucinations.  See CAPRI Records February 2016.       

The Veteran's mental status examination in February 2016 revealed that his mood and affect was frustrated but he was active, engaged, and cooperative.  The Veteran was well groomed, dressed appropriately with good hygiene.  He denied suicidal and homicidal ideations and did not report any hallucinations or delusions.  The Veteran reported memory issues related to certain medications and his judgment and insight appeared intact.  See CAPRI Records February 2016.  

In April 2016, the Veteran's mental status examinations again revealed that he was well-groomed, calm, cooperative, and appropriate with good eye contact.  The Veteran described his mood as "down" and his affect was congruent with mood. The Veteran denied any suicidal or homicidal plans or intent, and denied any auditory or visual hallucinations or delusions.  The Veteran's thought processes were logical, linear, and goal-directed and his associations were intact.  His memory was grossly intact for recent and remote events but was not formally assessed.  His attention and concentration was within normal limits and he had fair insight and good judgment.

Given the frequency, severity, and duration of the Veteran's irritability, anxiety, and depression the criteria for a 70 percent disability rating for PTSD have been satisfied.  However, the evidence does not support the criteria for a 100 rating.  The Veteran has maintained a long term relationship with his spouse and also lives with his son.  The Veteran's treatment records repeatedly note that the Veteran is cooperative, engaged, and well-groomed at appointments.  Moreover, mental status examinations also note that he does not have any suicidal or homicidal ideations.  The Veteran reported auditory hallucinations at his December 2015 appointments; however, this is inconsistent with the mental status examinations of record, where he generally denied any hallucinations or delusions.  As such, the Board does not find that the evidence supports a finding of persistent hallucinations or delusions.  Based on the evidence of record, the Veteran's symptomology does not establish total social impairment and a higher rating of 100 percent is not warranted.  

III.  TDIU Prior to October 9, 2015

The Board considers the Veteran's entitlement to a TDIU for the period prior to October 9, 2015.  The AOJ has already awarded a TDIU, effective October 9, 2015.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. § 4.16 (a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a) (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran contends his service connected disabilities prevented him from securing and following a substantially gainful occupation.  During the period at issue, the Veteran was service connected for PTSD, tension headaches, and bilateral hearing loss.  As the Veteran's PTSD warrants a 70 percent rating prior to October 9, 2015 the schedular requirements are met.  

According to the record, the Veteran has been unemployed since approximately 2007.  The Veteran received social security benefits; however, these benefits are for chronic renal failure, which is not a service connected disability.  See SSA Disability Determination and Transmittal May 2012.  

The Veteran provided several letters from his VA counselor in 2013 and 2014, where the counselor opined that the Veteran was unable to obtain and follow gainful employment in any setting.  The counselor cited to the Veteran's anger, irritability, difficulty adapting to stressful situations, flattened affect and reports of panics attacks, which affected his ability to function effectively.  See Third Party Correspondence October 2013, December 2013 and September 2014.   

At the Veteran's August 2013 VA examination, he reported that at his last place of employment he had marked difficulty getting along with coworkers and resulting in arguments.  The VA examiner noted that the Veteran had difficulty in adapting to stressful circumstances, to include work or a work like setting.  The VA examiner opined that the veteran's irritability and fatigue would make it difficult for him to manage any type of job which required prolonged interaction with the public, dealing in any type of stressful situation with coworkers, or concentrating on tasks for extended periods of time.  Additionally his disrupted memory and concentration problems would impair his overall cognitive processing ability and make it difficult for him to work under any sort of time pressure or in a situation where he felt his performance was being examined closely.  See CAPRI Records August 2013.      

Therefore, the Board finds the Veteran's PTSD prevented him from obtaining or retaining substantially gainful employment during the period at issue.  38 C.F.R. § 3.102.  Accordingly, TDIU is warranted for the period prior to October 9, 2015.  38 C.F.R. § 4.16 (a).  Again, the AOJ has already awarded a TDIU, effective October 9, 2015.

ORDER

Prior to October 9, 2015, a higher initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.
 
Since October 9, 2015, the claim for an initial rating higher than 70 percent for PTSD is denied.

However, prior to October 9, 2015, a TDIU is granted, for the rating period subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


